Citation Nr: 0808682	
Decision Date: 03/14/08    Archive Date: 03/20/08	

DOCKET NO.  05-36 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, also claimed as a sleep disorder, to include as due 
to an undiagnosed illness. 

2.  Entitlement to service connection for a cognitive 
disorder, also claimed as a memory disorder, to include as 
due to an undiagnosed illness. 

3.  Entitlement to service connection for recurrent 
nondebilitating joint discomfort, also claimed as joint pain 
(in particular, of the shoulders and wrists), to include as 
due to an undiagnosed illness. 

4.  Entitlement to service connection for tension headaches, 
to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a disorder 
characterized by recurrent muscle twitching, to include as 
due to an undiagnosed illness. 

7.  Entitlement to an initial evaluation in excess of 20 
percent for attenuation of the anterior cruciate ligament of 
the left knee. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1991, with service in the Southwest Asia Theater of 
Operations from October 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal as to the issues of increased initial ratings for 
service-connected attenuation of the anterior cruciate 
ligament of the left knee and lumbar strain is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Chronic fatigue syndrome, also claimed as a sleep 
disorder, is not shown to have been present in service, or at 
any time thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service, 
or a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.  

2.  A cognitive disorder, also claimed as memory loss, is as 
likely as not a manifestation of an undiagnosed illness 
resulting from the veteran's service in the Persian Gulf.

3.  Recurrent nondebilitating joint discomfort, also claimed 
as joint pain, is not shown to have been present in service, 
or for many year thereafter, nor is the result of any 
incident or incidents of the veteran's period of active 
military service, or a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf.

4.  Tension headaches are not shown to have been present in 
service, or for many years thereafter, nor are they the 
result of any incident or incidents of the veteran's period 
of active military service, or a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf.

5.  A skin disorder is not shown to have been present in 
service, or at any time thereafter, nor is it the result of 
any incident or incidents of the veteran's period of active 
military service, or a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf.  

6.  A disorder characterized by recurrent muscle twitching is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incident 
of the veteran's period of active military service, or a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf.  




CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, also claimed as a sleep 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A cognitive disorder, also claimed as memory loss, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).

3.  Recurrent nondebilitating joint discomfort, also claimed 
as joint pain, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Tension headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A chronic skin disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  A disorder characterized by recurrent muscle twitching 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, as 
well as service medical records, both VA and private 
treatment records and examination reports, and various 
articles and treatises submitted by the veteran.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The veteran in this case seeks service connection for chronic 
fatigue syndrome (also claimed as a sleep disorder), as well 
as for a cognitive (memory) disorder, recurrent 
nondebilitating joint discomfort, tension headaches, a skin 
disorder, and recurrent muscle twitching.  In pertinent part, 
it is contended that all of the aforementioned disabilities 
had their origin as the result of the veteran's exposure to 
various nerve agents (and medication therefor) during his 
period of service in the Persian Gulf.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Pursuant to applicable law and regulation, VA is authorized 
to pay compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability becomes manifest during service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of disability of 10 percent or more prior 
to December 31, 2011.  Compensation is payable under these 
provisions if, by history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.  

Objective indications of a qualifying "chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other 
common nonmedical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 6-
month period.  Signs or symptoms which may be manifestations 
of an undiagnosed or a medically unexplained chronic multi-
symptom illness include, but are not limited to:  (1) 
fatigue; (2) signs or symptoms involving the skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  
Compensation is not payable under these provisions if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia Theater of 
Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2007).

In the present case, service medical records are negative for 
chronic fatigue syndrome, recurrent joint discomfort, tension 
headaches, a chronic skin disorder, or recurrent muscle 
twitching.  In point of fact, the earliest clinical 
indication of any of those disabilities is revealed by 
various VA examinations conducted in 2005, almost 14 years 
following the veteran's discharge from service.  
Significantly, while at the time of those examinations, the 
veteran complained that he was "always tired," he was still 
able to work 12 hours a day.  In the opinion of the examiner, 
the veteran did not meet the criteria for chronic fatigue 
syndrome.  In similar fashion, while at the time of a VA 
dermatologic examination in March 2005, the veteran gave a 
history of a recurring rash in the deltoid areas of both 
arms, a physical examination of the veteran's skin conducted 
at that time was entirely within normal limits, with "no rash 
present."  VA examinations of the veteran's joints and 
muscles, while noting complaints of recurrent joint 
discomfort and muscle twitching, were entirely negative for 
objective findings of either of those disabilities.  Tension 
headaches, first noted on VA neurologic examination in March 
2005, were lacking in any demonstrated relationship to the 
veteran's period of service, including his service in the 
Persian Gulf.  

The Board notes that, at the time of a private medical 
examination in July 2005, the veteran denied any problems 
with rashes or skin lesions, and similarly denied both 
headaches and "twitches."  Significantly, when questioned, 
the veteran indicated that he had no problems with sleep.  

The veteran argues that certain of his disabilities are the 
result of an "undiagnosed illness" which had its origin 
during his period of service in the Persian Gulf.  However, 
as is clear from the above, the veteran has, in fact, 
received a "diagnosis" for his tension headaches, as well as 
for recurrent nondebilitating joint discomfort, and recurrent 
muscle twitching.  To date, there exists no evidence that 
these disabilities, or for that matter, the veteran's claimed 
chronic fatigue syndrome or skin disabilities, are in any way 
related to his period of active military service, including 
his service in the Persian Gulf.  Under the circumstances, 
and absent some demonstrated nexus between these disabilities 
and the veteran's period of active military service, service 
connection for chronic fatigue syndrome, recurrent 
nondebilitating joint discomfort, tension headaches, a skin 
disorder, and recurrent muscle twitching must be denied.

Finally, turning to the issue of service connection for a 
cognitive disorder, to include memory loss, the Board notes 
that service medical records are negative for any such 
disability.  However, at the time of a VA psychiatric 
examination during the period from March to June 2005, it was 
noted that, while the veteran was able to remember three 
words on immediate recall, he could remember only one word 
after 5 minutes.  Psychometric testing showed a distinct 
difference between the veteran's immediate auditory and 
visual memories, as well as delayed auditory memory.  
Moreover, both immediate and delayed visual memory scores 
were inconsistent with expectations based on general 
intelligence test scores.  According to the examiner, though 
the veteran's auditory scores were better than his visual 
scores, his ability to learn new word associations without a 
semantic context was impaired, and retention of oral prose 
was at the low end of the common range.  Moreover, while the 
veteran's memory deficit appeared to coincide, at least in 
part, with his current marital problems, test results were 
felt to be consistent with what was commonly seen in veterans 
returning from Southwest Asia, to wit, tension and memory 
deficits.  Under the circumstances, and with the resolution 
of all reasonable doubt in the veteran's favor, the Board is 
of the opinion that the veteran's cognitive disorder, to 
include memory loss, as likely as not had its origin during 
his period of service in the Southwest Asia Theater of 
Operations.  Accordingly, service connection for a cognitive 
disorder, to include such memory loss, is in order.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a)(West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by a February 2005 letter.  In that letter, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veterans' service 
medical records as well as VA and private treatment records 
and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for chronic fatigue syndrome, also claimed 
as a sleep disorder, is denied.

Service connection for a cognitive disorder, to include 
memory loss, is granted.

Service connection for recurrent nondebilitating joint 
discomfort, also claimed as joint pain, (in particular, of 
the shoulders and wrists), to include as due to an 
undiagnosed illness, is denied.  

Service connection for tension headaches, to include as due 
to an undiagnosed illness, is denied.

Service connection for a chronic skin disorder, to include as 
due to an undiagnosed illness, is denied.

Service connection for a disorder characterized by recurrent 
muscle twitching, to include as due to an undiagnosed 
illness, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
increased initial ratings for service-connected attenuation 
of the anterior cruciate ligament of the left knee, and 
lumbar strain.  In pertinent part, it is contended that 
various manifestations of those disabilities are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations now assigned.

Based on various statements contained in the file, the Board 
is of the opinion that the veteran has timely expressed his 
disagreement with the assignment of a 20 percent evaluation 
for the aforementioned attenuation of the anterior cruciate 
ligament of the left knee, as well as the 10 percent 
evaluation for lumbar strain.  However, the RO has yet to 
issue a Statement of the Case on those issues.  This must be 
accomplished prior to a final adjudication of the veteran's 
claims for increased evaluations for those service-connected 
disabilities.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:  

Issue to the veteran and his 
representative a Statement of the Case 
(SOC).  Accompanying that SOC should be 
notice to the veteran of his appellate 
rights, and of the need to timely file a 
Substantive Appeal in order to perfect 
his claim for an increased evaluation for 
service-connected attenuation of the 
anterior cruciate ligament of the left 
knee and lumbar strain.  The SOC must 
contain notice of all relevant and recent 
action, if any, taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


